DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on January 29, 2021 and February 11, 2022 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Claim Objections
 	As to claim 1, the Examiner suggests replacing “wherein the phosphors comprises” with “wherein the phosphors comprise”.


 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

 	As to claim 1, the relation between “wherein there is no light emission spectrum peak . . . greater than 1.9” and “a white light source” is unclear because the wherein clause is not linked to the white light source.   Claim 1 is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  

	
Non-statutory Obviousness Type Double Patenting Rejection
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12 of U.S. Patent No. 10,957,826 B2, hereafter “’826 Patent”, in view of Yamakawa et al. (WO 2014/054290 A1), machine translation provided and hereafter “Yamakawa”. 

Claims of the Instant Application
Claims of U.S. Patent No. 10,957,826 B2
(Claim 1) A white light source comprising:

phosphors,
wherein the phosphors comprises a cerium activated yttrium aluminum garnet-based phosphor, and blue phosphor comprising at least one of a europium activated alkaline earth halophosphate phosphor and a europium activated barium magnesium aluminate phosphor,
wherein there is no light emission spectrum peak that has a ratio of a largest maximum value to a minimum value of greater than 1.9,
wherein the ratio is defined by a light emission spectrum intensity in a wavelength that indicates the largest maximum value divided by a light emission spectrum intensity in a wavelength that indicates the minimum value,
wherein the largest maximum value is a largest value among at least one maximum light emission spectrum intensity value present in a wavelength range of 400 nm to 
wherein the minimum value is a light emission intensity value having a minimum value and being adjacent to the largest maximum value in a longer wavelength side of the light emission spectrum, and
the white light has a color temperature with a range of 2500 K to 6500 K.
A white light source comprising:
a light emitting diode (LED); and
phosphors,
wherein one of the phosphors is at least a cerium activated yttrium aluminum garnet-based phosphor,
wherein there is no light emission spectrum peak that has a ratio of a largest maximum value to a minimum value of greater than 1.9,
wherein the ratio is defined by a light emission spectrum intensity in a wavelength that indicates the largest maximum value divided by a light emission spectrum intensity in a wavelength that indicates the minimum value,
wherein the largest maximum value is a largest value among at least one maximum light emission intensity value present in a wavelength range of 400 nm to 500 nm in a light emission spectrum of white light emitted from the white light source,
wherein the minimum value is a light emission intensity value having a minimum value and being adjacent to the largest maximum value in a longer wavelength side of the light emission spectrum, and
wherein an average color rendering index Ra of white light emitted from the white light source is 96 or higher, and wherein all color rendering indices R1 to R15 are 85 or higher.

However, the ‘826 Patent does not teach a blue phosphor comprising at least one of a europium activated alkaline earth halophosphate phosphor nor a color temperature with a range of 2500 K to 6500 K.
On the other hand, Yamakawa teaches a europium activated alkaline earth halophosphate blue phosphor and a correlated color temperature of 5000K.  See Yamakawa, Example 1-6.
One of ordinary skill in the art before the effective filing date would have recognized that adding the blue phosphor and a correlated white light color temperature of 5000K would Id. at Background Art, Description of Embodiments (“First embodiment”).

2
3
3
4, 6
6
7
10
5, 8
4
9
5
10
7
11
11
12
12
13
(included in claim 1)




Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

 	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa.

 	As to claim 1, Yamakawa teaches:
A white light source comprising: a light emitting diode (LED); and phosphors.  In Example 1-6, Yamakawa teaches a white LED having blue, blue-green, green, red, and yellow phosphors.

Wherein the phosphors comprises a blue phosphor comprising at least one of a europium activated alkaline earth halophosphate phosphor and a europium activated barium magnesium aluminate phosphor.  In Example 1-6, Yamakawa teaches a blue phosphor comprising europium-activated alkaline earth.

Wherein there is no light emission spectrum peak that has a ratio of a largest maximum value to a minimum value of greater than 1.9.  
Wherein the ratio is defined by a light emission spectrum intensity in a wavelength that indicates the largest maximum value divided by a light emission spectrum intensity in a wavelength that indicates the minimum value, wherein the largest maximum value is a largest value among at least one maximum light emission spectrum intensity value present in a wavelength range of 400 nm to 500 nm in a light emission spectrum of white light emitted from the white light source.  From the language “wherein the largest maximum value is a largest value among at least one maximum light emission spectrum intensity value present in a wavelength range of 400 nm to 500 nm” (emphasis added), the phrase “at least” affords the possibility of local maxima satisfying the condition that the ratio is not greater than 1.9. 

Wherein the minimum value is a light emission intensity value having a minimum value and being adjacent to the largest maximum value in a longer wavelength side of the light emission spectrum.  Yamakawa teaches the minimum value occurring in a longer wavelength side in FIG. 9.

The white light has a color temperature with a range of 2500 K to 6500 K.  Yamakawa teaches a color temperature of 5000 K in Example 1-6.


 	However, Yamakawa does not teach a cerium activated yttrium aluminum garnet-based phosphor.
 	On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use a cerium activated yttrium aluminum garnet-based 
As a matter of design choice, there are a limited number of materials that can provide green yellow colored phosphors.  Thus, the use of cerium activated yttrium aluminum garnet-based phosphor is merely a matter of routine skill in the choosing of a material based on its common properties and its suitability for the intended use, and as such, the invention is “the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  “Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress.”  Id. at 419.  Nothing in Applicant’s disclosure establishes that cerium activated yttrium aluminum garnet-based phosphor presents a novel or unexpected result, thus selection of cerium activated yttrium aluminum garnet-based phosphor based upon suitability for the intended use is a design choice consideration within the skill of the art.

 	As to claim 11, Yamakawa teaches in Example 1-6 a red phosphor formed from europium activated strontium sialon. 




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829